Citation Nr: 1632453	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating higher than of 20 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a hearing before the undersigned in May 2016.  A hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was last afforded a VA examination of his spine in November 2015.  The examiner indicated that the Veteran provided no response with respect to whether he had flare-ups of his low back disability.  The Veteran asserted during his May 2017 Board hearing that he indeed experienced flare-ups of the disability, but that he was not asked about flare-ups during the examination.  Prior August 2011 and February 2012 VA examination report noted the Veteran's reports of flare-ups, and the former report additionally noted that he had functional impairment due to excess fatigability; no examiner, however, has provided a required opinion as to what additional limitation of function, to include limitation of motion, is present during flare-ups or as a result of excess fatigability.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that the Veteran is scheduled for a new VA orthopedic examination of his spine.  The examiner must review the claims file, including this REMAND, in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner must:

A)  Report the Veteran's ranges of thoracolumbar spine motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

B)  Determine the extent the thoracolumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups.  This determination should be made in terms of the degree of additional range-of-motion loss.  

The examiner must ask the Veteran if he has current flare-ups.  The examiner must also take into consideration his prior reports of flare-ups of thoracolumbar spine disability, and to the extent possible, opine as to the amount of additional range-of-motion loss that would have been present during the August 2011 and February 2012 VA examinations.

These determinations are required by VA regulations as interpreted by courts.  The examiner is advised that the Veteran is competent to describe his range of motion during flare-ups.

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such, the examination report will be deemed inadequate.  

2.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

